Citation Nr: 0424293	
Decision Date: 09/01/04    Archive Date: 09/15/04

DOCKET NO.  02-13 043A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUE

Entitlement to an effective date prior to October 23, 2000, 
for the grant of service connection for post-traumatic stress 
disorder (PTSD).


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

N. W. Fabian, Counsel


INTRODUCTION

The veteran served on active duty from October 1963 to July 
1966.

This matter comes to the Board of Veterans' Appeals (Board) 
from a February 2002 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO).  In that rating 
decision the RO granted service connection for PTSD, and 
assigned a 70 percent rating for the disorder effective 
October 23, 2000.  The veteran perfected an appeal of the 
effective date assigned for the grant of service connection.


FINDINGS OF FACT

1.  In a September 2000 rating decision the Board denied 
entitlement to service connection for PTSD.  The veteran was 
notified of that decision and did not appeal, nor did she 
move the Board to reconsider that decision, and the September 
2000 Board decision is final.

2.  In a statement received at the RO on October 23, 2000, 
the veteran asked VA to reconsider her claim for PTSD, and 
she submitted evidence that she asserted to be new and 
material as to that issue.


CONCLUSION OF LAW

Entitlement to an effective date prior to October 23, 2000, 
for the grant of service connection for PTSD is not shown as 
a matter of law.  38 U.S.C.A. §§ 5110(a), 7104(b) (West 
2002); 38 C.F.R. §§ 3.400, 20.1100 (2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran contends that she is entitled to an effective 
date in March 1997 for the grant of service connection for 
PTSD because she has continually prosecuted a claim for 
service connection since then.



Development of the Claim

The Board has considered the provisions of the Veterans 
Claims Assistance Act of 2000 (hereinafter, "the VCAA"), 
which is codified at 38 U.S.C.A. §§ 5103, 5103A (West 2002).  
The VCAA includes an enhanced duty on the part of VA to 
notify a claimant as to the information and evidence 
necessary to substantiate a claim for VA benefits.  The VCAA 
also redefines the obligations of VA with respect to its 
statutory duty to assist claimants in the development of 
their claims.  VA has issued regulations to implement the 
provisions of the VCAA, which are codified at 38 C.F.R. 
§3.159 (2003).  

The provisions of the VCAA are potentially applicable to all 
claims filed on or after the date of enactment (November 9, 
2000), or filed before the date of enactment and pending 
before VA on that date.  See VAOPGCPREC 7-03.  The veteran's 
current claim for service connection for PTSD was pending at 
the RO in November 2000.  The provisions of the VCAA are, 
therefore, potentially applicable to the instant appeal.  
VA's General Counsel has held, however, that if, in response 
to notice of its decision on a claim for which VA has already 
given the section 5103(a) notice, VA receives a notice of 
disagreement that raises a new issue, section 5103(a) does 
not require VA to provide notice of the information and 
evidence necessary to substantiate the newly raised issue.  
See VAOPGCPREC 8-03.  Precedential opinions of VA's General 
Counsel are binding on the Board.  See 38 U.S.C.A. § 7104(c) 
(West 2002); Splane v. West, 216 F.3d 1058 (Fed. Cir. 2000); 
38 C.F.R. § 19.5 (2003).

In the instant appeal the RO notified the veteran of the 
evidence required to substantiate her claim for service 
connection for PTSD in March 2001, including the evidence 
that could be considered new and material.  The RO also 
informed her of the information and evidence that she was 
required to submit, including any evidence in her possession, 
and the evidence that the RO would obtain on her behalf.  The 
RO instructed her to identify any evidence that was relevant 
to her claim, and to provide signed authorizations for each 
medical care provider so that VA could obtain that evidence 
on her behalf.  As an alternative, she could obtain the 
evidence and submit it to the RO.  The RO informed her that 
although VA would make reasonable efforts to obtain the 
evidence she identified, it was ultimately her responsibility 
to provide the evidence in support of her claim.  

In the February 2002 rating decision here on appeal, the RO 
granted service connection for PTSD and assigned a 70 percent 
rating for the disorder.  The veteran then submitted a notice 
of disagreement with the effective date assigned for the 
grant of service connection.  Because the veteran raised the 
issue of entitlement to an earlier effective date in the 
context of her appeal of the effective date initially 
assigned, the Board finds that the provisions of the VCAA are 
not applicable to the instant appeal.

In addition to the above, the United States Court of Appeals 
for Veterans Claims (hereinafter, "the Court") has held 
that the statutory and regulatory provisions pertaining to 
VA's duty to notify and to assist do not apply to a claim if 
resolution of the claim is based on statutory interpretation, 
rather than consideration of the factual evidence.  See 
Valiao v. Principi, 17 Vet. App. 229, 232 (2003) ("Where the 
facts averred by a claimant cannot conceivably result in any 
disposition of the appeal other than affirmance of the . . . 
decision, the case should not be remanded for development 
that could not possibly change the outcome of the 
decision.").  In the instant case the facts are not in 
dispute; resolution of the veteran's appeal is dependent on 
interpretation of the statutes and regulations pertaining to 
the finality of Board decisions.  As will be discussed below, 
the issue of whether the veteran is entitled to an earlier 
effective date is dependent upon whether the Board's 
September 2000 denial of service connection for PTSD 
precludes assignment of an effective date based on the 
veteran's March 1997 claim.  That determination is dependent 
on interpretation of the statute and regulations pertaining 
to the finality of Board decisions, and the effect of the 
receipt of new and material evidence.  As a practical matter, 
the veteran could not submit any evidence contemporaneous 
with the current appeal which could potentially change the 
outcome.  VA has no further duty, therefore, to notify her of 
the evidence needed to substantiate her appeal, or to assist 
her in obtaining that evidence, in that no reasonable 
possibility exists that any further assistance would aid her 
in substantiating her appeal of the assigned effective date.  
See 38 U.S.C.A. § 5103A (West 2002); Wensch v. Principi, 15 
Vet. App. 362, 368 (2001); 38 C.F.R. § 3.159(c) (2003).

Relevant Laws and Regulations

When a claim is disallowed by the Board and not appealed, 
that decision becomes final and a claim based on the same 
factual basis may not be considered.  38 U.S.C.A. § 7104(b) 
(West 1991); 38 C.F.R. § 20.1100 (2000).  If a claim of 
entitlement to service connection has been previously denied 
and that decision became final, the claim can be reopened and 
reconsidered only if new and material evidence is presented 
with respect to that claim.  38 U.S.C.A. § 5108 (West 2002); 
see Manio v. Derwinski, 1 Vet. App. 140, 145 (1991).  

Reconsideration of an appellate decision may be accorded at 
any time by the Board on motion by the appellant or his or 
her representative or on the Board's own motion: (a) upon 
allegation of obvious error of fact or law; (b) upon 
discovery of new and material evidence in the form of 
relevant records or reports of the service department 
concerned; or (c) upon allegation that an allowance of 
benefits by the Board has been materially influenced by false 
or fraudulent evidence submitted by or on behalf of the 
appellant.  A motion for reconsideration must be in writing 
and must, among other criteria, set forth clearly and 
specifically the alleged obvious error, or errors, of fact or 
law in the applicable decision, or decisions, of the Board or 
other appropriate basis for requesting reconsideration.  A 
motion for reconsideration of a prior Board decision may be 
filed at any time, and must be filed at the offices of the 
Board in Washington, DC.  38 U.S.C.A. § 7103 (West 2002); 
38 C.F.R. §§ 20.1000, 20.1001 (2003).

Except as otherwise provided, the effective date of an 
evaluation and award of compensation based on a claim 
reopened after final disallowance will be the date of receipt 
of the claim or the date entitlement arose, whichever is the 
later.  The effective date of an award based on the receipt 
of new and material evidence shall be the date of receipt of 
the new claim or the date entitlement arose, whichever is 
later.  38 U.S.C.A. § 5110 (West 2002); 38 C.F.R. § 3.400(r) 
(2003).  

Analysis

The documents in the claims file show that the veteran 
initially claimed entitlement to service connection for a 
psychiatric disorder in March 1997, which she described as 
depression.  In a statement received from her representative 
in May 1997, she clarified the scope of her application to 
include entitlement to service connection for PTSD.  She 
asserted that the PTSD resulted from a sexual assault that 
she experienced while in service in 1964.  Evidence developed 
in conjunction with that claim included private treatment 
records reflecting a diagnosis of PTSD, as well as depression 
and a personality disorder, and the results of a November 
1997 VA psychiatric examination showing diagnoses only of a 
depressive disorder and a borderline personality disorder.  
The veteran was not able to present any corroborating 
evidence showing that the sexual assault had actually 
occurred.  

In a December 1997 rating decision the RO denied entitlement 
to service connection for PTSD.  The veteran appealed that 
decision to the Board, and in a September 2000 decision the 
Board also denied entitlement to service connection for PTSD.  
The veteran was notified of the Board's September 2000 
decision, and did not appeal that decision to the Court.

In a statement received at the RO on October 23, 2000, the 
veteran stated "I hereby request that the VA reconsider my 
claim for PTSD (due to a rape) while in the Navy.  Please 
consider the attached letter as new and material evidence."  
With that statement she submitted a letter from an individual 
with whom she had served in 1964, verifying her assertions 
regarding the sexual assault.  The RO considered her October 
2000 statement as a request to reopen the previously denied 
claim, and provided her an additional VA psychiatric 
examination in February 2002.  That examination resulted in a 
confirmed diagnosis of PTSD due to the in-service sexual 
assault.  Based on the corroborating evidence and the 
confirmed diagnosis of PTSD, in the February 2002 decision 
here on appeal the RO granted service connection for PTSD.

The veteran contends that her October 2000 statement was not 
a request to reopen the previously denied claim, but was a 
request to "reconsider" the prior decisions.  The RO does 
not, however, have jurisdiction to reconsider its December 
1997 rating decision, because that decision was subsumed by 
the Board's September 2000 decision.  See Manning v. 
Principi, 16 Vet. App. 534, 540-41 (2002), aff'd 85 Fed. 
Appx. 216 (2004) (an RO decision is subsumed by a Board 
decision in which the Board reviewed the same issue on the 
same evidentiary record).  In addition, the RO had no 
jurisdiction to reconsider the Board's September 2000 
decision, because the RO does not have the authority to 
review a decision by the Board.  See Winsett v. Principi, 341 
F.3d 1329 (Fed Cir. 2003), cert. denied, 528 U.S. 1193 (2003) 
(a lower tribunal has no authority to review the decision of 
a higher one).

Although the Board does have the authority to reconsider its 
own decisions, the veteran did not move the Board to 
reconsider the September 2000 decision.  Her October 2000 
statement cannot constitute a motion for the Board to 
reconsider the September 2000 decision because she submitted 
the statement to the RO and not the offices of the Board in 
Washington, DC, and because the new and material evidence she 
presented with the statement was not in the form of relevant 
records or reports of the service department.  See Romero v. 
Brown, 6 Vet. App. 410, 413 (1994) (the reference to new and 
material evidence in 38 C.F.R. § 20.1001 pertains only to 
records or reports issued by the service department).

In addition, in evaluating a motion for reconsideration of a 
Board decision, the Board applies the "obvious error" 
standard.  See Manning, 16 Vet. App. at 534; 38 C.F.R. 
§ 20.1000 (2003).  In her October 2000 statement the veteran 
did not specify any obvious error of fact or law in the 
Board's September 2000 decision.  The Board denied service 
connection because her claimed stressor was not supported by 
any corroborating evidence, and the lack of verification of 
the claimed stressor made the diagnosis of PTSD based on that 
stressor questionable.  Rather than specifying any error in 
the Board's analysis or findings, in the October 2000 
statement she asserted that she was submitting new and 
material evidence.  Evidence received subsequent to a Board 
decision is not relevant in determining whether that decision 
was obviously in error, which determination is based on the 
evidence then of record.  See Pierce v. Principi, 240 F.3d 
1348 (Fed. Cir. 2001) (only the evidence of record when a 
decision was rendered can be considered in determining 
whether that decision was clearly and unmistakably erroneous 
(CUE)); see also Hazan v. Gober, 10 Vet. App. 511, 522 (1997) 
("A CUE claim and an obvious error claim are essentially 
equivalent.").  

Because the veteran has failed to specify any error in the 
Board's September 2000 decision, her statement does not 
constitute a motion for reconsideration of that decision, and 
the September 2000 decision is final.  38 U.S.C.A. § 7105(c) 
(West 1991); 38 C.F.R. § 20.1100 (2000).  Because the 
September 2000 decision is final, an effective date based on 
any claim received prior to September 2000 is precluded as a 
matter of law.

In the February 2002 decision the RO found, in essence, that 
new and material evidence had been submitted, reopened the 
claim for service connection for a psychiatric disorder, and 
granted service connection for PTSD.  The RO granted service 
connection based on the evidence submitted subsequent to the 
Board's September 2000 decision, including the lay statement 
verifying the in-service stressor and the examination results 
confirming the diagnosis of PTSD based on that evidence.  In 
accordance with 38 C.F.R. § 3.400(r), the effective date of 
an award based on the receipt of new and material evidence 
shall be the date of receipt of the new claim or the date 
entitlement arose, whichever is later.  The correct effective 
date for the award of service connection for PTSD is, 
therefore, the date of the October 23, 2000, claim.  For 
these reasons the Board finds that entitlement to an 
effective date prior to October 23, 2000, for the grant of 
service connection for PTSD is not shown as a matter of law.  
See Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (where the 
law and not the evidence is dispositive, the Board should 
deny the claim on the ground of lack of entitlement under the 
law).







(continued on next page)

ORDER

The appeal to establish entitlement to an effective date 
prior to October 23, 2000, for the grant of service 
connection for PTSD is denied.

	                        
____________________________________________
	Kathy A. Banfield
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



